Opinion by
Porter, J.,
Mary A. Young, executrix of the last will of Ferdinand *45Utennoehl, deceased, caused judgment to be entered in the court below, on June 24, 1893, against Maria Buch, upon a judgment bond, purporting to have been executed by the defendant, which was found among the securities of the decedent. The defendant, on March 10, 1894, presented her petition to the court alleging' that her signature to the bond was a forgery, and obtained a rule to show cause why the judgment should not be opened. The plaintiff, Mary A. Young, executrix, filed an answer denying the allegations of the petition, and averring that the signature to the bond was the genuine signature of the defendant. Nothing further was done in the case until June 14, 1906, Avhen the defendant took the depositions of Maria Buch, the defendant, and Katie Buch, her sister, and filed the same in court. The plaintiff took no depositions, and the court, after argument, on July 7, 1906, discharged the rule to open the judgment. Mary A. Young, executrix, having died, A. C. Ilyus, administrator d. b. n. c. t. a. of Ferdinand Utermoehl, was, on July 21, 1906, substituted as plaintiff. The defendant appeals from the order of the court below discharging the rule to sIioav cause why the judgment should not he opened.
The learned counsel representing the appellant contends that because Maria Buch and Katie Buch testified in their depositions taken on June 14, 1906, that the signature of the former to the bond in question Avas forged, that a question was thus raised upon which the defendant was entitled of right to have the case submitted to a jury. We cannot, however, accept the view that upon e\rery allegation of forgery by a defendant the court to Avhich his petition for relief is addressed is bound to open a judgment. A proceeding to open a judgment is an appeal to the equity powers of the court; the judge exercises the functions of a chancellor, is vested with a discretion to pass upon the weight of the evidence and the credibility of the witnesses, and to dispose of the question presented upon equitable principles. The action of the court below will only be reversed in such a case Avhere an abuse of judicial discretion is apparent. These principles apply Avhere an allegation of forgery is involved Avith the same force and effect as in other cases : Shannon v. Castner, 21 Pa. Superior Ct. 294 ; Augustine v. Wolf, 215 Pa. 558.
*46The defendant and her sister, it is true, both testified that the signature of the defendant upon the bond was forged, but they did not have the paper before them at the time their depositions were taken, nor, according to their own testimony, had they seen it for over ten years. The attorney for the defendant had taken the bond from the'office of the prothonotary of the court on March 9, 1894, and has never since returned it to the files. He was attorney in this case for this defendant and still continues to be such; he was the mere agent of his client, and the neglect of one was the neglect of the other: Ward v. Letzkus, 152 Pa. 318. There was no evidence that any search, reasonable or otherwise, had been made for the paper, and in the absence of such evidence it could not be treated as a lost document. The failure to produce the paper, or to make any reasonable attempt to account for its nonproduction, was a circumstance which it was proper for the court below to take into consideration in determining the weight to which the testimony of the defendant and her sister, who had not seen the paper for many years, was entitled.
The bond having been taken from the record, by one for whose act the defendant is responsible, and never having been returned, the plaintiff was thus deprived of any opportunity to produce evidence as to the genuineness of the signature. The payee had died before the judgment was entered and one of the subscribing witnesses, Moses Buch, had died shortly after the granting of the rule to show cause why the judgment should not be opened. The failure to return the bond to the files thus rendered it absolutely impossible for the plaintiff to prepare for the proper disposition of this rule and, in case the judgment had been opened, would have rendered a fair trial of the case impossible. The deposition of the attorney for the defendant who had taken the paper from the files was taken, but failed to show that any search had been made for the paper or any reasonable effort made to produce it. The witness said he had no doubt he had taken the paper out of the office to prepare the petition upon which the rule to open the judgment was obtained, but that “ the matter had escaped his memory, as it had occurred some years ago.” This witness also testified that in November, 1895, at the trial of a case between H. G. Buch and Mary A. Young, executrix of Ferdinand Uter*47moehl, the bond in question had been exhibited by one of the counsel for Mary A. Young, executrix to Maria Buch, who was then a witness and had interrogated her with regard to the same. He did not testify, however, that he himself had then parted with the actual control and custody of the bond, nor that it had ever passed into the possession of any other person. The testimony of the witness made clearly manifest the fact that he considered the failure to produce the bond a matter of but little importance. His evidence fails to show that he had made either search for or inquiry about the bond. The case having been thus presented to the court below, we are not satisfied that the learned judge, when he refused to open the judgment, was guilty of an abuse of the discretion with which he was by law invested.
The judgment is affirmed.